COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Friede & Goldman, LLC f/k/a FGL Buyer, LLC d/b/a
                            Friede & Goldman, Ltd.

Appellate case number:      01-18-00409-CV

Trial court case number:    2016-29340

Trial court:                125th District Court of Harris County

       Relator, Friede & Goldman, LLC f/k/a FGL Buyer, LLC d/b/a Friede & Goldman,
Ltd., has filed a petition for a writ of mandamus in this Court. Relator also has filed a
“Motion for Emergency Order Staying Trial Court Discovery.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: June 21, 2018